Citation Nr: 0003244	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-26 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right hip 
condition.

2.  Entitlement to service connection for a left leg 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
February 1993.  He also had 3 months and 5 days of prior 
active service in 1985 and periods of inactive duty with the 
Army National Guard.  

This appeal arises from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which considered claims for service 
connection for 25 separate conditions.  In that rating 
decision, the RO denied, among others, claims for service 
connection for right hip and left leg conditions.  The 
veteran appealed the RO's decision concerning these claims to 
the Board of Veterans' Appeals (Board).  He did not 
"perfect" an appeal concerning any of the other claims that 
were denied.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (1999).

During the course of his appeal, the veteran relocated 
several times.  The RO in Buffalo, forwarded his appeal to 
the Board.


FINDINGS OF FACT

1.  The veteran does not allege, and the evidence does not 
otherwise suggest, that he is a combat veteran.

2.  There is no competent medical evidence indicating that he 
has a right hip condition or chronic disability involving his 
right hip due to an undiagnosed condition.

3.  There is competent medical evidence of record indicating 
that he has a left leg condition, and that it is possibly 
related to his service in the military.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a right hip 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The veteran has presented a well-grounded claim for 
service connection for a left leg condition, thus invoking 
VA's statutory duty to assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995) (aff'd. 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD-214 and other military data reflect that he 
served in theater in Southwest Asia from October 1990 to 
April 1991.  He received the Southwest Asia Service Medal 
with three bronze stars and the Kuwait Liberation Medal.  

The veteran's service medical records (SMRs) are negative for 
complaint or treatment for the right hip.  A November 1987 
enlistment examination notes a history of previous right knee 
arthroscopy.  An October 1989 private hospital report notes 
admission and treatment for right wrist and hand injuries 
suffered in a car accident.  An August 1990 report notes a 
contusion to the right shin/knee from striking a pipe; 
however, the veteran was examined and cleared for full duty.  
A July 1991 report notes left knee pain with history of knee 
problems.  The veteran's knee pain continued and his SMRs 
also reflect that in May 1992 both knees were found by the 
examiner to be swollen.  In October 1992, the veteran 
reported a three-year history of right knee pain.  Subsequent 
in-service evaluation yielded a diagnosis of bilateral 
patellofemoral pain syndrome and the veteran was placed on a 
physical profile.  Slight antalgic gait was noted.  
Subsequently, right knee patella femoral syndrome with mild 
malalignment was also noted.

In November 1992, the veteran was seen in podiatry for an 
assessment for orthotics. Greater right leg length with hip 
tilt and back pain were noted.  A November 1992 physical 
profile assignment notes that a permanent profile was 
assigned for several conditions including mechanical low back 
pain with scoliosis and left leg shorter by one centimeter.  

Because of multiple orthopedic complaints, the veteran also 
underwent private referral examinations during active 
service.  The private medical reports, which were received by 
the RO at various later dates, do not note a right hip 
condition or a left leg condition.

A June 1992 Medical Evaluation Board (MEB) report recommended 
that the veteran meet a Physical Evaluation Board (PEB) 
because of right and left knee conditions, rotator cuff 
tendonitis/bursitis, inquinal hernia, and permanent left 
temporal visual field damage.  

A January 1993 consultation report for low back pain notes 
that the right lower extremity was 1 inch longer than the 
left.  The report notes the presence of scoliosis that the 
examiner recorded as assumed due to leg length discrepancy.  

The veteran was separated from active service in February 
1993 based on PEB recommendation.  

In March 1993, the veteran requested VA service connection 
for 37 claimed conditions.  He reported that his right hip 
had dislocated and that extra motion had resulted.  He also 
reported that his left leg was one centimeter shorter than 
the right leg.  

The veteran underwent VA examinations in August 1993.  A 
general medical examination report notes complaint of right 
hip pain with reported popping out of the right hip joint.  
The veteran reported occasional pulsation in the hip.  The 
examiner found no hip abnormality and noted that each hip 
flexed to 125 degrees and abducted to 45 degrees.  The 
veteran's gait was normal.  An August 1993 VA joints 
examination report reflects that the leg lengths were equal 
and that no lower extremity abnormality or limitation of 
motion was found.  X-rays of the right hip were negative.

The RO received VA outpatient treatment reports at various 
times.  The reports are negative for right hip and left leg 
treatment except for a report dated in November 1993 noting 
that the left hip was slightly lower than the right hip and 
that the pelvis was tilted posteriorly.

In July 1996, the veteran testified before an RO hearing 
officer that during active service a physician told him that 
his back pain was related to his hip tilt, which was caused 
by unequal leg length.  He testified that during active 
service at Ft. Drum, he was treated for his right hip.  

In August 1996, the veteran submitted a diary of symptoms 
that he apparently recorded from 1989 to 1995.  Neck, 
shoulder, back, and knee pain were noted frequently; however, 
the diary is negative for mention of hip problems.  He also 
submitted an additional summary of symptoms, reporting that 
he felt that his SMRs and MEB paper work had documented his 
right hip condition.  He reported that the muscles of the 
right hip seemed to be loose, allowing the hip to come 
slightly out of the socket when lying down.  He also reported 
that his shorter left leg aggravated his back condition.  

In August 1996, the veteran also submitted lay witness 
statements indicating familiarity with his ongoing back and 
knee pain and other health complaints.  These letters do not 
mention leg length discrepancy or hip pain.  Likewise, the 
veteran himself reported ongoing symptoms of back and knee 
pains but did not mention the right hip or leg length 
discrepancy.  

In October 1996, the RO received VA outpatient treatment 
reports; however, they do not reflect any right hip treatment 
or complaint or left leg discrepancy.  They do note complaint 
of low back pain. 

In November 1996, the National Personnel Records Center 
(NPRC) indicated that they had no medical records on file for 
the veteran.

In December 1996, the veteran's representative submitted 
additional evidence.  Included were additional SMRs and a lay 
witness statement.  The SMRs include a December 1992 letter 
from the Washington PEB to the veteran informing him that the 
PEB affirmed a prior finding that he was unfit for further 
military service due to patellofemoral malalignment, which 
preexisted active service.  The PEB did not note left leg 
length discrepancy or right hip complaints.  The lay witness 
statement merely mentions observed problems at work due to 
the veteran's neck and back pains.  

A September 1997 VA joints examination report notes that the 
veteran reported an active duty accidental fall that injured 
his head, knees, back and shoulder.  He reported that during 
active service while working in the back of a truck, it came 
to an abrupt halt throwing him forward into the wall and 
floor.  During the examination, the veteran complained of 
continuing knee and shoulder pain.  He did not mention a 
right hip problem or a left leg problem.  The examiner noted 
that the veteran walked without a limp.  The remainder of the 
report focused on shoulder and knee conditions.  The examiner 
did not report on the hips nor was there any mention of leg 
length.

In a December 1997 rating decision, the RO continued the 
denial of the service connection claims for a right hip and a 
left leg condition.  

II.  Legal Analysis

A.  Right Hip

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or an 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1137 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Initially, however, the threshold question with respect to 
any claim for service connection is whether the veteran has 
met his initial burden of submitting evidence to show that 
the claim is well-grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In the case of a combat veteran who alleges that his 
disability is a residual of his combat service, the burden of 
proof is somewhat lessened by the provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d)-provided that his 
allegations are consistent with the circumstances of his 
service.  In this case, however, the veteran does not allege, 
and the evidence does not otherwise suggest, that he engaged 
in combat against enemy forces at any time while he was on 
active duty in the military.  See VAOPGCPREC 12-99 (Oct. 18, 
1999).  Therefore, he cannot receive the special 
consideration that 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) provide.

The veteran's service medical records (SMRs) do not contain 
any indications of complaints (symptoms, etc.) or treatment 
for his right hip.  The post-service medical and lay evidence 
also is largely devoid of any mention of problems with 
his right hip-except for his claim for service connection in 
1993, and his complaints of hip pain and popping made during 
an August 1993 VA general medical examination.  However, 
neither that examination report nor any other examination 
report provides any medical evidence of any right hip 
abnormality (i.e., medical evidence of a current right hip 
disability).  As such, the claim lacks sufficient medical 
evidence to find it well grounded.

The veteran has attempted to provide his own medical 
diagnosis of right hip dislocation caused by loose muscle.  
As a layperson without proper medical training and expertise, 
the veteran is not competent to provide probative evidence on 
a medical issue such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, his allegations cannot be 
used as evidence of a medical diagnosis.  

The veteran testified in 1996 to the effect that his hip tilt 
caused low back pain; however, he did not mention any hip 
pain, popping, or dislocation.  He also submitted a detailed 
diary of symptoms that he had recorded over a span of several 
years.  The diary is devoid of even one single instance of an 
episode of hip pain, popping, or dislocation.  Furthermore, 
even considering that he is a veteran of the Persian Gulf 
War, his claim fails to meet the well-groundedness standard 
for undiagnosed illness since there is no evidence of a 
chronic right hip disability of 10 percent of more.  See 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Therefore, 
his claim is not plausible in that respect either.

In the absence of competent evidence to support the claim, 
the claim must be denied as not well grounded.  As such, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the claim for service connection for a right hip 
disorder.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

B.  Left Leg Condition

As in the above analysis, the Board must initially determine 
whether the veteran has met his initial burden of submitting 
evidence to show that the claim is well-grounded, meaning 
plausible. 

In regard to establishing a well-grounded claim, the Board 
notes that the elements of plausibility have been submitted.  
There is competent medical evidence of a leg length 
discrepancy that was first noted during active service.  
Moreover, the SMRs strongly suggest that the leg length 
discrepancy resulted in secondary low back conditions.  There 
is also competent post-service medical evidence suggesting 
that a leg length discrepancy exist.  This evidence consists 
of a November 1993 VA clinical report indicating that the 
left hip was slightly lower than the right hip.  Finally, the 
veteran, himself, has testified that such is the case.  The 
Board notes that lay evidence of observable symptoms-such as 
a discrepancy in the length of his legs, is competent for 
purposes of well grounding a claim.  Moreover, for well 
groundedness, the credibility of the lay evidence is 
presumed-provided that, as here, the allegations made are 
not beyond the competence of the person making them.  King v. 
Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, evidence of a well-grounded 
claim having been submitted, VA's duty to assist has been 
triggered.  The claim will be addressed further in the REMAND 
portion of this decision following the ORDER.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a right hip condition is denied.

The claim for service connection for a left leg condition is 
well grounded; to this extent, the appeal is granted, subject 
to the further development directed below.


REMAND

In this case, there is a further duty to assist the veteran.  

No leg length discrepancy was noted at the time of the 
veteran's enlistment examination.  During active service, the 
veteran's treating physicians noted leg length 
discrepancies-reported to be one centimeter on one occasion 
and one inch on another occasion (the left leg being the 
shorter leg).  The SMRs also appear to associate mechanical 
low back pain and scoliosis with this discrepancy.  During 
the VA examination after service, in August 1993, the 
examiner indicated that the veteran's legs were of equal 
length.  However, a November 1993 VA clinical report 
indicates that his left hip is lower than his right hip.  
Thus, it is unclear whether the claimed left leg length 
discrepancy, in fact, exists-much less its possible 
relationship to his service in the military.

For these reasons, the Board requests that the veteran be 
reexamined to determine whether he has a leg length 
discrepancy as claimed, and, if so, whether it has resulted 
in any additional disability, such as symptoms affecting his 
low back, which may be attributable to his service in the 
military.

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since a September 1997 VA 
orthopedic examination.  If such records 
are not available, the RO should clearly 
document that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, 
the veteran should be scheduled for an 
appropriate VA evaluation to obtain a 
medical opinion of whether he has a leg 
length discrepancy and, if so, the cause 
of it and the symptoms associated with 
it, including involving his low back.  
According to 38 C.F.R. § 4.71a, 
Diagnostic Code 5275, the bones of the 
lower legs are to be measured from the 
anterior superior spine of the ilium to 
the internal malleolus of the tibia.  The 
examiner is asked to measure and to 
report the length of each leg.  If such 
leg length discrepancy is found, the 
examiner is asked to express whether 
any other secondary orthopedic problems, 
such as mechanical low back pain or 
scoliosis, has resulted.  The claims file 
and a copy of this remand must be made 
available to the examiner for review in 
connection with this examination.  The 
examiner should review the claims file, 
examine the veteran, and provide findings 
that take into account his complaints.  
All examination findings, along with the 
complete rational for the examiner's 
opinions and conclusions, should be set 
forth in a type written report.

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

